Case 1:20-cv-02342-LKG Document 58 Filed 09/15/21 Page 1 of 6

"IN THE UNITED STATES DISTRICT COURT FOR

THE DISTRICT OF MARYLAND
*
ALFRED CHESTNUT, et al.,
* . *
Plaintiffs,
eo
v. CIVIL NO.: LEG-20-2342
*
DONALD KINCAID, et al.,
*
Defendants. *
* k * * * + * * * * * * *
-MEMORANDUM AND ORDER

This case was referred to me for all discovery and related scheduling on May 12, 2021.
ECF No. 40. In accordance with my discovery procedures, the parties have submitted letters
outlining their positions. ECF No. 56, 57. In essence, Plaintiffs have requested disclosure of the
individual police officers’ personnel files. Defendant officers produced redacted versions of their
personnel files and Plaintiffs have objected to all redactions. Plaintiffs also have requested color
photographs of the Defendant officers from in or about 1983. Defendant officers have objected
to their production. The matter has been sufficiently briefed and there is no need for a hearing.
Loc.R. 105.6 (D.Md. 2021). .

Legal Standard

Discovery rules are to be accorded broad and liberal construction. Herbert v. Lando, 441
U.S. 153, 177 (1979); Hickman v. Taylor, 329 US. 495, 507 (1947). Nevertheless, a court may
“issue an order to protect a party or person from annoyance, embarrassment, oppression, or

undue burden or expense... .” Fed.R.Civ.P. 26(c)(1). Protective orders pursuant to Rule
Case 1:20-cv-02342-LKG Document 58 Filed 09/15/21 Page 2 of 6

26(c) “should be sparingly used and cautiously granted.” Baron Financial Corp. v. Natanzon,
240 F.R.D. 200, 202 (D.Md. 2006) (citation omitted). “Normally; in determining good cause, a
court will balance the interest of a party in obtaining the information versus the interest of his
opponent in keeping the information confidential or in not requiring its production.” UAI Tech.,
Inc. v. Valutech, Inc., 122 F RD. 188, 191 (M.D.N.C. 1988) (citation omitted).

The party moving for a protective order bears the burden of establishing good cause.
Webb y. Green Tree Servicing, LLC, 283 F.R.D. 276, 278 (D.Md. 2012). The proponent may not
rely on stereotyped or conclusory statements, but “must present a particular and specific
demonstration of fact as to why a protective order should issue.” Id. at 279 (citation omitted).
Good cause exists where the information sought in discovery is not relevant to any issue in the
case,

The Court is guided by Fed.R.Civ.P. 26(b)(1) and Appendix A, Guideline 1 of the Local
Rules, “to facilitate the just, speedy, and inexpensive conduct of discovery,” in light of what is
“relevant to any party’s claim or defense; proportional to what is at issue in a case; and not
excessively burdensome or expensive as compared to the likely benefit of obtaining the
discovery being sought.” Local Rules, Appendix A, Guideline 1 (2021).
| Central to resolving any discovery dispute is determining whether the information sought
is within the permissible scope of discovery, as stated in Fed.R.Civ.P. 26(b)(1). Lynn v. Monarch
Recovery Managemeni, Inc., 285 F.R.D. 350, 355 (D.Md. 2012). Federal Rule of Civil Procedure
26(b)(2)(C) “cautions that all permissible discovery must be measured against the yardstick of
proportionality.” Victor Stanley, Inc. v. Creative Pipe, Inc., 269 F.R.D. 497, 523 (D.Md. 2010).
Under that rule, the court, acting sua sponte or at a party’s request, “must limit the frequency or

extent of discovery” if: (i) “the discovery sought is unreasonably cumulative or duplicative, or

 
 

Case 1:20-cv-02342-LKG Document 58 Filed 09/15/21 Page 3 of 6

can be obtained from some other source that is more convenient, less burdensome, or less
expensive”; (ii) “the party seeking discovery has had ample opportunity to obtain the information
by discovery in the action”; or (iii) “the proposed discovery is outside the scope permitted by
Rule 26(b)(1),” considering “the importance of the issues at stake in the action, the amount in
controversy, . . . the parties’ resources, the importance of discovery in resolving the issues, and
whether the burden or expense of the proposed discovery outweighs its likely benefit.”
Fed.R.Civ.P. 26(b)(2)(C)(i)-{iii); 26(b)(1)..
Discussion
While this dispute is not in the formal posture of a motion to compel, the Court finds the
same analysis to be applicable. Defendant officers state in their letter that they move for
protection under Fed.R.Civ.P. 26(c). ECF No. 57. Initially the Court must determine whether the
information sought is within the permissible scope of discovery. Fed.R.Civ.P. 26(b)(1). Plaintiffs
_have requested the entire employment files of the Defendant officers. Defendant officers created
a redaction log and categorized the redacted information as (1) Personal and Confidential
Information, (2) Medical Records, (3) Records dating after May 28, 1984, and (4) Disciplinary
Complaints that were not sustained. ECF No. 56 at 2.

With respect to the personal and confidential information, Plaintiffs allege they are
entitled to the entirety of the file. Plaintiffs have not presented evidence that the entirety of the
file is relevant, Plaintiffs have also not presented evidence or any argument that medical
information contained in the file is relevant. Instead Plaintiffs argue that “[t]he records must be
read in their entirety—without cumbersome redactions—to fully understand the officer’s ~

employment history.” ECF No. 56 at 3. See id. at 4. The Court disagrees.

 
Case 1:20-cv-02342-LKG Document 58 Filed 09/15/21 Page 4 of 6

In the Complaint, Plaintiffs allege that the Defendant officers pressured young witnesses
to give false testimony which led to the wrongful conviction of Plaintiffs. ECF No. 1 at 9. With
this backdrop, there is no evidence presented by Plaintiffs to permit the total disclosure of
information in the file. As stated previously, “all permissible discovery must be measured against
the yardstick of proportionality.” Victor Stanley, Inc., 269-F.R.D. at 523. Before that yardstick
can be applied, the evidence must be relevant. /d. After reading the submissions from the parties,
it is clear to the Court that there are components to the personnel files that are relevant and
require disclosure. Defendant officers must disclose any information related to any disciplinary
action taken against Defendant officers, whether or not it was sustained. If any disciplinary
materials include sensitive or confidential information, the documents can be marked
accordingly and shall be protected under the confidentiality agreement (ECF No. 28) between the
parties. The scope of the disclosure shall extend from the date of hire until May 28, 1984. In the
event there are disciplinary actions, whether sustained or not that are similar to the alleged facts
of this case—that Defendant officers coerced or otherwise caused witnesses to give false
testimony—those records shall be disclosed regardless of when they occurred, before or after
May 28, 1984. |

As I indicated previously, there is no evidence presented to convince the Court that
medical records of the Defendant officers are relevant. The Defendant officers need not disclose
medical records or records related to their health. The birth dates, prior addresses, and
identifying information regarding family members likewise lack any evidentiary support for
relevance and need not be disclosed. Plaintiffs argue that Defendant officers have redacted
additional probative information relating to Defendant officers’ criminal background and

personal interview statements. Plaintiffs do not present any evidence how the Defendant officers’

 
 

Case 1:20-cv-02342-LKG Document58 Filed 09/15/21 Page 5 of 6

background checks or personal interview statements that occurred well prior to these events are
relevant. Defendant officers need not disclose any such documents, absent further support.
Turning to the issue of photographs of Defendant officers on or near 1983, Defendant
officers argue that Plaintiffs’ request is not proportional to the needs of the case. Defendant
officers also argue that there is a great risk of misidentification by a potential witness, a harm
that is difficult to remedy at trial. In support of their request, Plaintiffs rely on Judge Boardman’s
recent decision in this Court requiring the Defendant officers to each produce two photographs of
themselves at the relevant time of events and under the confidentiality agreement between the
parties. Johnson vy. Baltimore Police Department, et al., No. ELH 19-698, ECF No. 97 (Apr. 26,
2021). Judge Boardman’s Order is well-reasoned and instructive in this case. |
_I find the argument from Defendant officers that producing the photographs js not
proportional to the needs of the case, to be unpersuasive. In Johnson, Judge Boardman found that
the Baltimore Police Department would have been unduly burdened in attempting to locate
photographs of the Defendant officers. Id. at 3. The same does not apply to the Defendant
officers themselves. While it may be burdensome to require Defendant officers to produce the —
photographs, it is not unduly burdensome and the need outweighs any burden to produce the
photographs. See Fed RCivP. 26(b)(5)(c). The events occurred 38 years ago. See ECF No. | {
28. Plaintiffs have shown that having photographs of the Defendant officers from that time
period meets the needs of the case and is important to further the discovery process. See Lynn,
285 F.R.D. at 355. The court recognizes that 1983 may be before the age of commonplace digital
storage of photographs but to the extent the requested photographs exist Defendant officers are to

‘produce at least two color photographs of themselves showing their upper torso and face as

requested.
Case 1:20-cv-02342-LKG Document 58 Filed 09/15/21 Page 6 of 6

Turning to the Defendant officers’ second argument about the potential misuse of the
photographs, the purpose of the photographs is to refresh the memory of potential witnesses.
This is not a situation where photographs may prove to be highly suggestive to a witness in a
lineup. As the Court stated in Johnson, the players here, the Defendant officers are already
identified. No. ELH 19-698, ECF No. 97 at 3. However, I will impose similar safeguards
regarding the use of the photographs: the photographs shall be produced subject to the
confidentiality agreement (ECF No. 28) between the parties. The photographs will remain within
the custody and control of counsel and shall only be used in conjunction with investigating the
complaint in this case. Any use of the photographs shall be documented and that documentation
shall be provided to opposing counsel at the time of its use and before any deposition or other

witness testimony.

Date: 1S SigKacee, der SAL i

A. David Cofperthite
United States Magistrate Judge

 
